Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 20 are pending.  Claims 1, 10 are independent.    
2.        This application was filed on 6-9-2020.  

Claim Rejections - 35 USC § 102  

3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.        Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden et al. (US PGPUB No. 20100292556).     	

Regarding Claim 1, Golden discloses a system comprising: 
a)  an implantable device configured to be implanted subcutaneously in a body; (see Golden paragraph [0058], lines 6-18: medical device denotes a device implanted in a patient to provide a medical function and exchange associated data; (i.e. medical devices such as infusion pump, pacemaker)) and 

the following: 
c)  establish a secure boot process of the implantable device implanted subcutaneously in the body; (see Golden paragraph [0106], lines 8-10: user device configured to boot securely into the secure environment; reliable, separate, and secure operating environment for medical application; paragraph [0111], lines 1-7: device configured to support one or more secure environments and one or mode medical applications within each secure environment)    
d)  identify an authorized device; (see Golden paragraph [0109], lines 1-5: secure environment configured to authorize and grant/deny access to secure environment operating on medical device; prohibits unauthorized devices and/or medical applications from communicating with medical device, para 82)    
e)  establish a secure communication pathway between the implantable device and the authorized device; (see Golden paragraph [0082], lines 1-7: with appropriate authorization levels could be granted access to managing/monitoring functions associated with medical device through service platform, para. 109)    
f)   identify an unauthorized device; (see Golden paragraph [0109], lines 1-5: secure environment configured to authorize and grant/deny access to secure prohibits unauthorized devices and/or medical applications from communicating with medical device) and 
g)  block communications between the implantable device and the unauthorized device. (see Golden paragraph [0109], lines 1-5: secure environment configured to authorize and grant/deny access to secure environment operating on medical device and prohibit or deny access (i.e. block access) to unauthorized devices and/or medical applications from communicating with medical device)     

Regarding Claim 2, Golden discloses the system of claim 1, further comprising a firewall component; an operation and maintenance component; a deactivation component; and a key database component. (see Golden paragraph [0075], lines 1-7: medical device and service platform utilizes security technologies such as encryption/decryption, cryptography, IPSec, SSL, firewalls and data management zones; token based security, public/private keys (i.e. key database); paragraph [0107], lines 1-6: limiting access to functions of secure environment based on public/private keys)    

Regarding Claim 3, Golden discloses the system of claim 1, wherein the secure boot process of the implantable device includes: 
a)  receiving a key; b) determining the key is an authorized key; (see Golden paragraph [0075], lines 1-7: medical device and service platform utilizes security technologies such as encryption/decryption, cryptography, IPSec, SSL, firewalls and data management zones; token based security, public/private keys (i.e. 
c)  in response to determining the key is an authorized key, booting the implantable device. (see Golden paragraph [0119], lines 1-5: boot configuration of device is configured so that an OS  or kernel associated with secure environment always boots first before any OS or application associated with non-secure environment)    (see Golden paragraph [0106], lines 8-10: user device configured to boot securely into the secure environment; reliable, separate, and secure operating environment for medical application; paragraph [0111], lines 1-7: device configured to support one or more secure environments and one or mode medical applications within each secure environment)

Regarding Claim 4, Golden discloses the system of claim 1, further comprising a gateway coupled to the secure communication pathway. (see Golden paragraph [0035], lines 1-9: computing device operates as a gateway via which medical device receives and/or sends information; gateway functionality completed in a secure, controlled fashion)    

Regarding Claim 5, Golden discloses the system of claim 1, wherein the secure communication pathway operates according to a secure communication protocol, the secure communication protocol including a handshaking protocol that utilizes a key. (see Golden paragraph [0075], lines 1-7: medical device and service platform utilizes security technologies such as encryption/decryption, cryptography, IPSec, SSL, SSL communication utilizing a handshake type security protocol))    

Regarding Claim 6, Golden discloses the system of claim 1, wherein the secure communication pathway includes a secure communication channel between the implantable device and the authorized device. (see Golden paragraph [0082], lines 1-7: with appropriate authorization levels could be granted access to managing/monitoring functions associated with medical device through service platform; paragraph [0075], lines 1-7: medical device and service platform utilizes security technologies such as encryption/decryption, cryptography, IPSec, SSL, firewalls and data management zones; token based security, public/private keys; (SSL communication utilizing a handshake type security protocol))    

Regarding Claim 7, Golden discloses the system of claim 1, wherein the secure communication pathway includes a first secure communication channel between a gateway and the implantable device and a second secure communication channel between the gateway and the authorized device. (see Golden paragraph [0035], lines 1-9: computing device operates as a gateway via which medical device receives and/or sends information; gateway functionality completed in a secure, controlled fashion; paragraph [0082], lines 1-7: with appropriate authorization levels could be granted access to managing/monitoring functions associated with medical device through service platform)  

Regarding Claim 8, Golden discloses the system of claim 1, wherein the implantable device is at least one of a pacemaker, a cardioverter defibrillator, an artificial pancreas, a glucose monitor, an insulin pump, an artificial kidney, a cochlear implant, an artificial joint, an artificial knee, an artificial elbow, a retina implant, or an iris implant. (see Golden paragraph [0107], lines 1-6: limiting access to functions of secure environment based on public/private keys, control medical device such as an insulin pump and pacemaker; (medical devices: insulin pump, pacemaker); paragraph [0058], lines 6-18: medical device denotes a device implanted in a patient to provide a medical function and exchange associated data; (i.e. medical devices such as infusion pump, pacemaker))   

Regarding Claim 9, Golden discloses the system of claim 8, wherein the wireless communication channel is compliant with at least one of a 802.11 family of protocols, Bluetooth, Zigbee, LTE, Wi-MAX, Wi-Fi, near field communication, or frequency hopping. (see Golden paragraph [0069], lines 19-22: provide communication connection to one or more medical devices; interface comprising a wired or wireless connection such as a 802.11 interface, Bluetooth interface, or ZigBee interface; (selected: 802.11 family of protocols, Bluetooth, Zigbee))    

Regarding Claim 10, Golden discloses a method comprising: providing power to an implantable device implanted subcutaneously in a body; (see Golden paragraph [0058], lines 6-18: medical device denotes a device implanted in a patient to provide a medical function and exchange associated data (medical devices such as infusion pump, pacemaker); paragraph [0100], lines 4-12: architecture configured with battery, power management components); obtaining an authorization key unique to the implantable device; and confirming the authorization key unique to the implantable device; (see Golden paragraph [0075], lines 1-7: medical device and service platform utilizes security technologies such as encryption/decryption, cryptography, IPSec, SSL, firewalls and data management zones; token based security, public/private keys; paragraph [0107], lines 1-6: limiting access to functions of secure environment based on public/private keys) and in response to confirming the authorization key, establishing a secure communication channel between the implantable device and a second device. (see Golden paragraph [0082], lines 1-7: with appropriate authorization levels could be granted access to managing/monitoring functions associated with medical device through service platform    

Regarding Claim 11, Golden discloses the method of claim 10, further comprising communicating between the implantable device and the second device over the secure communication channel. (see Golden paragraph [0082], lines 1-7: with appropriate authorization levels could be granted access to managing/monitoring functions associated with medical device through service platform; paragraph [0075], lines 1-7: medical device and service platform utilizes security technologies such as encryption/decryption, cryptography, IPSec, SSL, firewalls and data management zones; token based security, public/private keys; (SSL communication utilizing a handshake security type protocol))      

Regarding Claim 12, Golden discloses the method of claim 10, further comprising: detecting an abnormal condition of the implantable device; (see Golden paragraph [0109], lines 1-5: secure environment configured to authorize and grant/deny access to secure environment operating on medical device; prohibits unauthorized devices and/or medical applications from communicating with medical device; (abnormal condition: unauthorized device attempting access)) and booting an operating system of the implantable device. (see Golden paragraph [0106], lines 8-10: user device configured to boot securely into the secure environment; reliable, separate, and secure operating environment for medical application)     

Regarding Claim 13, Golden discloses the method of claim 10, wherein the second device is at least one of a gateway device or an external device. (see Golden paragraph [0035], lines 1-9: computing device operates as a gateway via which medical device receives and/or sends information; gateway functionality completed in a secure, controlled fashion; (selected: gateway device))

Regarding Claim 14, Golden discloses a method for operating an implantable device, the method comprising:
a)  securely booting the implantable device; (see Golden paragraph [0106], lines 8-10: user device configured to boot securely into the secure environment; reliable, separate, and secure operating environment for medical application; paragraph [0111], lines 1-7: device configured to support one or more secure environments and one or mode medical applications within each secure environment)     
authorize and grant/deny access to secure environment operating on medical device; prohibits unauthorized devices and/or medical applications from communicating with medical device)     
c)  identifying an unauthorized device; (see Golden paragraph [0109], lines 1-5: secure environment configured to authorize and grant/deny access to secure environment operating on medical device; prohibits unauthorized devices and/or medical applications from communicating with medical device)  and
d)  communicating securely between the authorized device and the implantable device via a secure communication link, wherein an unauthorized device is prevented from accessing the secure communication link. (see Golden paragraph [0082], lines 1-7: with appropriate authorization levels could be granted access to managing/monitoring functions associated with medical device through service platform; paragraph [0109], lines 1-5: secure environment configured to authorize and grant/deny access to secure environment operating on medical device; prohibits unauthorized devices and/or medical applications from communicating with medical device)       

Regarding Claim 15, Golden discloses the method of claim 14, wherein securely booting the implantable device includes a secure boot process, and wherein the secure boot process includes utilizing a key. (see Golden paragraph [0106], lines 8-10: user device configured to boot securely into the secure environment; reliable, separate, and secure operating environment for medical application; paragraph [0075], lines 1-7: 

Regarding Claim 16, Golden discloses the method of claim 14, wherein communicating securely with the implantable device includes operating according to a secure communication protocol, the secure communication protocol including a handshake protocol that utilizes a key. (see Golden paragraph [0106], lines 8-10: user device configured to boot securely into the secure environment; reliable, separate, and secure operating environment for medical application; paragraph [0111], lines 1-7: device configured to support one or more secure environments and one or mode medical applications within each secure environment; paragraph [0075], lines 1-7: medical device and service platform utilizes security technologies such as encryption/decryption, cryptography, IPSec, SSL, firewalls and data management zones; token based security, public/private keys; (SSL communication utilizing a handshake type protocol); paragraph [0107], lines 1-6: limiting access to functions of secure environment based on public/private keys)   

Regarding Claim 17, Golden discloses the method of claim 14, wherein communicating securely with the implantable device includes communicating over a secure communication link between the implantable device and a gateway device. (see Golden paragraph [0035], lines 1-9: computing device operates as a gateway via which medical 

Regarding Claim 18, Golden discloses the method of claim 14, wherein the secure communication link includes a first secure communication channel between a gateway and the implantable device and a second secure communication channel between the gateway and the authorized device. (see Golden paragraph [0035], lines 1-9: computing device operates as a gateway via which medical device receives and/or sends information; gateway functionality completed in a secure, controlled fashion)    

Regarding Claim 19, Golden discloses the method of claim 14, wherein the secure communication link is a wireless communication channel compliant with at least one of 802.11 family of protocols, Bluetooth, Zigbee, LTE, Wi-Fi, near field communication, and frequency hopping. (see Golden paragraph [0069], lines 19-22: provide communication connection to one or more medical devices; interface comprising a wired or wireless connection such as a 802.11 interface, Bluetooth interface, or ZigBee interface; (selected: 802.11 family of protocols, Bluetooth, Zigbee))     

Regarding Claim 20, Golden discloses the method of claim 14, further comprising initiating a firewall. (see Golden paragraph [0075], lines 1-7: medical device and service platform utilizes security technologies such as encryption/decryption, cryptography, IPSec, SSL, firewalls and data management zones; token based security, public/private 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CJ/
August 30, 2021

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436